Citation Nr: 1625173	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing has been associated with the claims folder.  

In November 2014, the Board denied service connection for ischemic heart disease, hypertension, and high cholesterol.  The Veteran appealed that portion of the decision relevant to service connection for ischemic heart disease and hypertension to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Partial Remand which vacated that part of the Board's decision which denied service connection for ischemic heart disease and hypertension and remanded the claims for compliance with the terms of the joint motion.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA treatment records, lay statements, copies of the Court order and joint motion, and an additional brief by the Veteran's representative that have been considered.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not perform active service in the Republic of Vietnam. 

2.  The Veteran was assigned to Korat and Takhli Royal Thai Air Force Bases in 1969-1970.    

3.  There is a balance of evidence on the question of whether the Veteran served near the perimeter of the Thai Air Force Bases at which he was stationed, thereby exposing him to herbicides.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, ischemic heart disease, including coronary artery disease, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159(b)(2013).

The RO provided notices in March 2011 and July 2011 that met the requirements. These letters informed him of his duty and the VA's duty for obtaining evidence and provided an explanation of the evidence and information required to substantiate his service-connection claims.  The letters met the notification requirements for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained, and the VA obtained the Veteran's VA and identified private medical records.  The Veteran has also submitted lay evidence.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  There is ample competent medical evidence of residuals of surgery for ischemic heart disease, and given the conclusions regarding in-service exposure to herbicides and the operation of legal presumptions, an examination or opinion concerning the ischemic heart disease issue is unnecessary.  


II.  Service Connection

The Veteran served as a U.S. Air Force aircraft maintenance mechanic.  He contended in several statements and during the August 2013 Board hearing that his ischemic heart disease and hypertension were caused by exposure to herbicides on the perimeter of Royal Thai Air Force Bases at Korat and Takhli from July 1969 to July 1970.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular diseases including hypertension are among those diseases for which the presumption and continuity of symptomatology are available.  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971 is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases including ischemic heart disease (but not hypertension) that become manifest to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Although not binding on the Board, VA has issued manuals for use by its adjudicators.  This includes VA Adjudication Procedures Manual, M21-1MR.  A section of this manual addresses herbicide exposure in Thailand during the Vietnam Era.  M21-1MR, Part IV, subpart ii, Chapter 1, Section H.5.b. directs rating specialists to concede relevant herbicide exposure to those who served in the U.S. Air Force at a number of Royal Thai Air Force Bases, as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  (Emphasis added.)  

In this case, the Veteran did not serve in Vietnam.  Service personnel records show that the Veteran served at Royal Thai Air Force Bases in Korat and Takhli from July 1969 to July 1970.  The Veteran was not a security policeman, security patrol dog handler, or member of the security police squadron.  He was an aircraft mechanic.  While the Veteran's personnel records do not include a description of his daily work duties, or performance evaluation report describing the physical location of his daily work duties in Thailand, his submissions and testimony otherwise reflect regular duties near the air base perimeter.  As the testimony appears to be a sincere recollection of those duties, the evidence may be considered in balance on the question of whether his duties placed him near the air base perimeter.  Resolving that question in favor of the Veteran, it is concluded the Veteran did, in fact, serve near the air base perimeter at the Thai air force bases at which he served.  

Having concluded the Veteran served near the air base perimeter, it may be found he was exposed to the relevant herbicides, triggering the presumption of service connection for ischemic heart disease.  


ORDER

Service connection for ischemic heart disease, to include coronary artery disease, is granted.


REMAND

Having concluded the Veteran was exposed to those herbicides which trigger presumptive service connection for a number of illnesses, additional development is necessary with respect to the claim for hypertension.  While hypertension is not among those diseases for which service connection may be presumed due to herbicide exposure, a National Academy of Sciences report identified hypertension as having a limited or suggestive evidence of an association with agent orange exposure.  See 79 Fed. Reg. 20308 (April 11, 2014).  Given this, together with the low threshold set out in 38 C.F.R. § 3.159 for determining whether an examination or medical opinion is needed to satisfy the duty to assist Veterans, the Veteran should be afforded an examination to ascertain whether his hypertension is due to herbicide exposure, or was caused or aggravated by his ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify an additional records he would like considered in connection with his appeal, which records should be sought.  

2.  Arrange for the Veteran to undergo an examination by a qualified person to address the cause of the Veteran's hypertension.  The claims file should be made available to the examiner, who should conduct any indicated tests or studies, and express an opinion as to whether it is at least as likely as not this Veteran's hypertension is due to herbicide exposure when he served in Thailand.  The examiner also should be requested to offer an opinion as to whether the Veteran's hypertension was caused or aggravated by the Veteran's ischemic heart disease (if it is not due to herbicide exposure).   The rationale for the opinions expressed should be set out.  

3.  The claim then should be re-adjudicated.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  The case then should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


